Citation Nr: 0516758	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, characterized as paranoid schizophrenia, bipolar, 
typical post passive-aggressive.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from June 8, 1984 to 
June 27, 1984.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  At present, after remand to the RO in December 
2003 for additional development, the veteran's case is once 
again before the Board for appellate review.

The Board notes that the April 2000 substantive appeal 
included a request for a hearing before a traveling Veterans 
Law Judge (VLJ).  As such, the veteran was scheduled for such 
hearing in March 2002 and July 2002, but he failed to report 
to each hearing.  As the record does not contain further 
indication that the veteran or his representative submitted 
additional requests for a traveling VLJ hearing, the Board 
deems the veteran's April 2000 request for an appeals hearing 
withdrawn.  See 38 C.F.R. § 20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran did not sustain a permanent increase in 
severity of his preexisting acquired psychiatric disorder. 


CONCLUSION OF LAW

An acquired psychiatric disorder, characterized as paranoid 
schizophrenia, bipolar, typical post passive-aggressive was 
not incurred in or aggravated during active service and may 
not be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via April 2001 and April 2004 RO letters, 
the November 1999 and December 1999 rating decisions, the 
January 2000 statement of the case (SOC), and the various 
supplemental statements of the case (SSOCs) issued from June 
2000 to the present.  In addition, the April 2001 and April 
2004 RO letters, and the February 2005 SSOC provided the 
veteran with specific information concerning the VCAA.  Thus, 
no further notices are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made prior to February 2005, the date the last VCAA 
notification was sent to the veteran.  However, in reviewing 
the AOJ determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters and the SOC and SSOCs, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, including 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service medical records include a January 
1984 entrance report of medical history which shows the 
veteran reported nervous trouble.  And, a June 1984 report of 
medical history notes "nervous trouble of any sort-EPTS."  
The examiner noted that the veteran had not experienced any 
significant illness or injury since induction.  Lastly, June 
1984 service medical notations show a diagnosis of atypical 
personality disorder.  The veteran had apparent tendency to 
decompensate under stress.

The post-service medical evidence includes copious medical 
records which show the treatment the veteran has received 
over time for his psychiatric symptomatology/disorders, 
including depression, anxiety, and paranoid schizophrenia.  
These records include records from the Medical Center of 
Louisiana-Charity Hospital dated from 1985 to 2002, the East 
Jefferson Mental Health Clinic dated from 1988 to 1997, the 
Chartres-Pontchartrain Mental Health Center from 1998 to 
1999, the Physicians Hospital of New Orleans from 1997 to 
1998, the Lakeside Hospital from January 1999 to February 
1999, the Central City Mental Health Center from 1996 to 
2000, the Northshore Psychiatric Hospital from June 1997 to 
July 1997, the St. Charles Hospital and State of Louisiana 
Department of Health and Human Services dated 2002, and the 
Social Security Administration (SSA).

Specifically, the Board notes that November 1985 to December 
1985 hospitalization records from the Medical Center of 
Louisiana-Charity Hospital show the veteran was hospitalized 
with a diagnosis of rule out schizophrenia, and was 
discharged with a diagnosis of schizoid personality disorder.  
May 1989 notations from the East Jefferson Mental Health 
Clinic show the veteran was diagnosed with paranoid 
schizophrenia.  September 1996 notations from the Central 
City Mental Health Center show diagnoses of rule out bipolar 
disorder with psychosis and rule out schizoaffective 
disorder.  And, January 1999 to February 1999 hospitalization 
records from the Lakeside Hospital indicate the veteran was 
hospitalized for chronic paranoid schizophrenia, possible 
mood disorder, and a history of alcohol and marijuana abuse.

The 2002 records from the St. Charles Hospital and State of 
Louisiana Department of Health and Human Services show the 
veteran was seen for exacerbation of chronic paranoid 
schizophrenia and non-compliance with medication for 5 days.  
Additionally, the records from the SSA indicate the veteran 
was deemed disabled for SSA purposes since October 1994, and 
that his primary diagnosis was schizophrenic, paranoid, and 
other functional psychotic disorders.

The evidence also includes a December 2003 statement from the 
veteran's sister, wherein she describes the veteran's 
symptoms and makes statements tending to support the 
veteran's contentions.

A June 2004 VA examination report indicates that the 
veteran's claims file was reviewed.  The examiner noted that 
at this time the veteran was diagnosed with chronic paranoid 
schizophrenia, and that he continued to show the signs and 
symptoms of schizophrenia.  It was further pointed out that 
review of the evidentiary record, to include his military 
records showed no evidence that the military service 
precipitated, exacerbated or aggravated the pre-existing 
mental illness.  The veteran also claims schizophrenia, 
bipolar, and personality disorder, which the medical examiner 
noted made no medical sense.  The veteran was found to have 
chronic paranoid schizophrenia, but not bipolar disorder.  He 
had shown signs of personality disorder in the past, and the 
examiner found that the personality disorder and the mental 
illness pre-existed the veteran's military service by at 
least three years with the personality disorder being a 
lifelong disorder.  Given the above, the examiner found that 
the veteran's correct diagnosis was chronic paranoid 
schizophrenia, which pre-dated his service by at least three 
years and was not aggravated by his service.  To conclude, 
the examiner noted that the veteran's pre-existing illness is 
now clearly diagnosed as chronic paranoid schizophrenia, that 
the veteran had no service-connected mental disorders, that 
the personality disorder pre-dated his military service, and 
that the claimed schizophrenia, bipolar, atypical personality 
disorder could be ignored since there was no such illness.  
The veteran's final diagnosis was chronic paranoid 
schizophrenia.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to the claimed service 
connection for an acquired psychiatric disorder, 
characterized as paranoid schizophrenia, bipolar, typical 
post passive-aggressive.  Although the veteran clearly has 
current chronic paranoid schizophrenia, the Board finds that 
the evidence shows that such condition existed prior to 
service and was not aggravated by his active service, per the 
June 2004 VA examination report.  Furthermore, the Board 
finds that the veteran is not currently diagnosed with the 
claimed bipolar schizophrenia with atypical personality 
disorder and/or typical post passive aggressive, and that 
this disorder does not constitute a medically recognized 
disorder per the June 2004 VA examination report.  As such, 
service connection for an acquired psychiatric disorder, 
characterized as paranoid schizophrenia, bipolar, typical 
post passive-aggressive (including atypical personality 
disorder) is denied.

The Board observes that the veteran served in active service 
for less than 30 days from June 8, 1984 to June 27, 1984.  As 
well, the Board notes that the veteran entered service with 
pre-existing nervous symptoms, per the January 1984 service 
report of medical history, and that a June 1984 report of 
medical history specifically noted pre-existing nervous 
trouble.  In addition, per the June 2004 VA examination 
report, the veteran's currently diagnosed chronic paranoid 
schizophrenia pre-existed the veteran's service by at least 
three years.  Therefore, the Board finds that the above 
evidence indicates that the chronic paranoid schizophrenia 
clearly and unmistakably existed prior to service.  The 
record does not include any evidence that would tend to 
contradict the Board's finding.

With respect to rebutting the presumption of soundness, as 
noted above, the Board's inquiry does not end with a 
determination that the veteran's psychiatric disorder clearly 
and unmistakably preexisted service.  The Board must also 
determine whether the veteran's preexisting psychiatric 
disorder was aggravated during service.  To make this 
determination, the Board must consider the veteran's service 
medical records as well as evidence developed after service.  
Although the Board acknowledges that the veteran did note 
nervousness in the January 1984 and June 1984 service medical 
records noted above, the Board also notes that aggravation 
for purposes of entitlement to VA compensation benefits 
requires more than that a preexisting disorder become 
intermittently symptomatic during service.  There must be 
permanent advancement of the underlying pathology.  In this 
case, the veteran's service medical records indicate that he 
was in the service for less than 30 days, and that he only 
reported nervous symptomatology and a tendency to 
decompensate during this period of service of less than 30 
days.  The veteran has not submitted any competent medical 
evidence tending to support his contentions that his mental 
disorder was aggravated during active service.

Therefore, the Board is of the opinion that the veteran's 
claimed acquired psychiatric disorder, characterized as 
paranoid schizophrenia, clearly and unmistakably existed 
prior to service and that it was not aggravated by service.  
Thus, the presumption of soundness is therefore rebutted.  
See 38 U.S.C.A. § 1111; see also VAOPGCPREC 03-2003 (July 16, 
2003).  Furthermore, the Board finds that a discussion of 
whether the presumption of aggravation has been rebutted in 
this case under the provisions of 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b) is unnecessary as the Board has found by 
clear and unmistakable evidence that the veteran's acquired 
psychiatric disorder was not aggravated by service.  VA's 
General Counsel found that such a finding would necessarily 
be sufficient to rebut the presumption of aggravation under 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.

Further, as noted above, the Board finds that the veteran is 
not currently diagnosed with the claimed bipolar 
schizophrenia with atypical personality disorder and/or 
typical post passive aggressive, and that this disorder does 
not constitute a medically recognized disorder.  Therefore, 
there is no evidence that the claimed bipolar schizophrenia 
with atypical personality disorder and/or typical post 
passive aggressive was incurred in or aggravated by the 
veteran's active service.  

Although the Board does not doubt the veteran's sincere 
belief that his current symptomatology related to the claimed 
psychiatric disorder is linked to his service, the veteran is 
not a medical professional competent to render an opinion on 
matters of medical etiology or aggravation.  Absent a 
professional medical opinion linking the veteran's disorders 
to service, service connection cannot be granted.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder is not related to service.  Given 
that the evidence of record is completely devoid of evidence 
supporting the veteran's contentions, the Board finds that 
the evidence is not in at least relative equipoise, and that 
the reasonable doubt rule is not for application in this 
case.  The veteran's claims must be denied.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 




ORDER

Service connection for an acquired psychiatric disorder, 
characterized as paranoid schizophrenia, bipolar, typical 
post passive-aggressive, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


